Title: From George Washington to Major General Philip Schuyler, 15 July 1777
From: Washington, George
To: Schuyler, Philip



Dr Sir
Clove [N.Y.] July 15h 1777.

I last Night received your Favor of the 10th Inst. Amidst the unfortunate Reverse that has taken place in our affairs, I am happy to hear General St Clair and his Army are not in the Hands of the Enemy. I really feared they had become prisoners. The Evacuation of Tyconderoga

and Mount Independance is an Event of Chagrine & Surprize not apprehended, nor within the Compass of my reasoning. I know not upon what principle it was founded and I should suppose it still more difficult to reconcile, if the Garrison amounted to five thousand Men, in high Spirits—well supplied with provision and Ammunition and the Eastern Militia marching to their Succour, as you mention in your Letter of the 9th to the Council of Safety of New York. This Stroke is severe indeed and has distressed us much: But notwithstanding Things, at present, have a dark and gloomy Aspect, I hope a spirited Opposition will check the progress of General Burgoyne’s Arms, and that the Confidence derived from his Success will bring him into Measures, that will in their Consequences be favorable to us—We should never dispair. Our Situation before has been unpromising and has changed for the better, so, I trust, it will again—If new Difficulties arise, we must only put forth new Exertions and proportion our Efforts to the Exigency of the Times.
It is with pleasure I find you are so well provided with Ammunition. I confess, I was induced to believe, from your Letter of the 9th, that you were all but destitute of this necessary Article, which occasioned me to order immediate Supplies from other posts, where it is probable it will be equally wanted. As you are not unacquainted with our Resources & Military Supplies I could wish your Requisitions only to extend to Articles essential and absolutely wanted. A Redundancy of Stores is not only unnecessary, but supplying them is frequently the Means of disfurnishing other posts. At this Time the Ammunition sent from Peek’s Kill could be but illy spared.
As the Operations of this Army are uncertain depending much upon General Howe’s, which still remain to be known, I think it will be inexpedient that you should send down to New Windsor and Fish Kill—All the Vessels and Craft you may not have Occasion for at Albany to be in Readiness for transporting a part of our Force up the River, in Case the Situation of Affairs should require it & Circumstances will admit. I should suppose his Movement will be up the River to co-operate with Mr Burgoyne and with a View, if possible, of concentering their Forces. This Idea has led me to advise what I have respecting the Vessels, and more particularly as carrying our Troops by Water will not only greatly facilitate their Arrival, but fit them more for immediate Service, than marching by Land in Cases of Emergency.
I observe you mention the Evacuation of Fort George as a necessary Act. For my own part I cannot determine upon the propriety of such a Measure, being totally ignorant of its Strength and Situation and of the Grounds adjoining—But there are Gentlemen here, who seem to consider it extremely defensible and of great Importance—They say,

that a spirited, brave, judicious Officer, with two or three hundred good Men, aided by the armed Vessels you have built on the Lake, would retard General Burgoyne’s Passage across, for a considerable Time, if not render it impracticable and oblige him to take a much more circuitous & difficult Rout. As I have before observed, I cannot say one Thing or another upon the Subject, from my Unacquaintance with the place, and therefore I only mean to submit it to your Consideration hoping that whatever is best will be pursued in this and every other Instance. I am Dr Sir with great Esteem Your most obedt Servant

Go. Washington.

